DETAILED ACTION
	
Introduction
Claims 1-20 are pending. This Office action is in response to Application 15/930,776 filed on 5/13/2020.

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 10, and 16 are rejected under 35 U.S.C. 102(a)(2) because they are anticipated by Amirguliyev (US 2021/0182660).
Regarding claims 1, 9, and 16, Amirguliyev teaches a method comprising: receiving, at a first node in a network including a set of nodes, an initial machine learning model (A master device obtains a first version of a neural network. See par. 67); applying local data of the first node to update parameters of the initial machine learning model to generate an updated machine learning model (The master device trains the first version of the neural network using training data that is locally stored at the master device. See par. 67); transmitting a copy of the updated machine learning model from the first node to a first neighboring node in the network (The master device transmits first configuration data comprising the first version of the neural network to a slave device. See par. 68); receiving, at the first node, a modified machine learning model from the first neighboring node, the modified machine learning model having parameters set based on local data of the first neighboring node (The slave device obtains the first version of the neural network from the first configuration data and trains the first version of the neural network using training data that is locally stored at the slave device to generate a second version of the neural network. Thereafter, the slave device sends second configuration data comprising the second version of the neural network to the master device. See par. 68); modifying, at the first node, the updated machine learning model based on the modified machine learning model (The master device obtains the second version of the neural network from the second configuration data and uses the second version of the neural network to further train the first version of the neural network. See par. 68); and applying the updated machine learning model to perform operations at the first node (The master device uses the further trained first version of the neural network to perform further operations, such as storing the further trained first version for subsequent use. See par. 68).
Regarding claims 2 and 10, Amirguliyev teaches further comprising: determining a plurality of neighboring nodes, including the first neighboring node, from the set of nodes in the network; and transmitting the copy of the updated machine learning model from the first node to the plurality of neighboring nodes (The master device may determine a plurality of slave devices and send the first configuration data to each of the determined slave devices. See par. 89-92).
Regarding claim 7, Amirguliyev teaches further comprising: applying the local data of the first node to update parameters of the initial machine learning model includes adjusting the parameters of the initial machine learning model without incorporating the local data directly into the initial machine learning model; and not transmitting the local data to another node in the network (The first version of the neural network is trained with the data locally stored at the master device, but does not contain the data locally stored at the master device, thereby eliminating any need for the master device to transmit private information to the slave device and vice versa. See par. 7-8).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Amirguliyev, as applied to claims 2, 10, and 16 above, in further view of Baughman (US 2017/0237804).
Regarding claims 3, 11, and 17, Amirguliyev does not teach further comprising: determining the plurality of neighboring nodes includes determining nodes within a selected number of degrees of separation from the first node; and a degree of separation includes two nodes separated by a single edge of the network. However, Baughman teaches a system for distributed processing of a workload, whereby the system selects a set of devices that are operating within a threshold distance (measured in terms of network hops. See par. 87) from a data source of the workload, and whereby system distributes the workload to the selected set of devices. See par. 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amirguliyev so that the master device selects slave devices that are within a threshold number of hops from the master device for receiving the first configuration data, because doing so allows the master device to distribute the first configuration data to devices that are within a threshold network distance from the master device. 
Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Amirguliyev and Baughman, as applied to claims 3, 11, and 17 above, in further view of either Fukunaga (US 2019/0028396) or Kwon (US 2018/0139683). 
Regarding claims 4, 12, and 18, Amirguliyev and Baughman do not teach further comprising: transmitting the copy of the updated machine learning model from the first node to the plurality of neighboring nodes includes: transmitting the copy of the updated machine learning model and the selected number of degrees of separation from the first node to first-degree neighbors of the first node; and instructing the first-degree neighbors to forward the updated machine learning model to respective neighbors of the first-degree neighbors while decreasing a counter corresponding to the selected number of degrees of separation. However, Fukunaga teaches a system for relaying a message whereby the message contains a time to live (TTL) value and whereby the TTL value is decremented each time the message is forwarded to a next hop. See par. 3-4. Kwon teaches a similar feature. See par. 418, 449.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amirguliyev and Baughman so that the master device transmits the first version of the neural network to the selected plurality of slave devices in a message that includes a TTL value that is decremented each time the message is forwarded to a next hop, because doing so provides a way to ensure that the message is sent to a slave device that is within a threshold number of hops from the master device. 
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Amirguliyev, as applied to claims 1, 10, and 16 above, in further view of Tummuru (US 2020/0065155).
Regarding claims 5, 13, and 19, Amirguliyev does not teach further comprising accessing, at the first node, a data structure having numeric representations of similarity values between different nodes in the network; and determining the first neighboring node as a node sharing a similarity value over a selected threshold with the first node. However, Tummuru teaches a grid computing system whereby a node accesses a data structure that includes trust scores for each of a plurality of devices, and whereby the node transmits tasks to devices having a trust score that exceeds a threshold. See par. 64, 84. It is understood that the data structure can by any type of data structure known at the time of the invention, including a similarity matrix.  See Wikipedia, section entitled “Use in clustering”; https://www.statistics.com/glossary/similarity-matrix/.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amirguliyev so that the master device determines the plurality of slave devices based on the plurality of slave devices each having a trust score that exceeds a threshold, because doing so allows the master device to select only slave devices that are suitable for training the first version of the neural network. 
Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Amirguliyev and Tummuru, as applied to claims 5, 13, and 19 above, in further view of Burriesci (US 2019/0057170).
Regarding claims 6, 14, and 20, Amirguliyev teaches further comprising: modifying, at the first node, the updated machine learning model based on the modified machine learning model includes: applying a weighting factor to the modified machine learning model based on the similarity value of the first neighboring node to the first node; and aggregating the updated machine learning model and the modified machine learning model based on the weighting factor (Amirguliyev teaches that the master device may assign a weight to the second version of the neural network received from a particular slave device and train the first version of the neural network using the weighted second version of the neural network. See par. 100). However, Amirguliyev and Tummuru do not teach that the weighting factor is based on the similarity value of the first neighboring node to the first node. Nonetheless, Burriesci teaches a system for aggregating machine learning models produced by a plurality of equipment using an ensemble method whereby each machine learning model may be weighted based on a similarity score associated with the equipment that produced the machine learning models. See par. 25. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amirguliyev and Tummuru so that the second version of the neural network received from the particular slave device is weighted based on the trust score of the particular slave device because doing so allows the master device to assign a weight to the second version of the neural network that is based on the degree to which the master device trusts the particular slave device.  
Claims 8 is rejected under 35 U.S.C. 103 because it is unpatentable over Amirguliyev, as applied to claim 1 above, in further view of Chen (US 2018/0314981).
Regarding claim 8, Amirguliyev does not teach further comprising: providing the updated machine learning model to other nodes in a peer-to-peer fashion, without influence by a central processing authority configured to control dissemination of machine learning models in the network. However, Chen teaches a distributed machine learning model training system whereby machine learning models may be provided to other nodes for collaborative training using either a centralized “coordination server” or decentralized peer-to-peer communication without the use of a coordination server. See par. 20, 50. Similarly, Di Pietro teaches a distributed machine learning model training system whereby machine learning models may be distributed among a plurality of nodes for collaborative training using peer-to-peer communication without the need for a central authority. See par. 78. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Amirguliyev so that the master device provides the first version of the neural network to other nodes using peer-to-peer communication that is not coordinated by any central authority because doing so eliminates the need to use a central authority. 
Claim 15 is rejected under 35 U.S.C. 103 because it is unpatentable over Amirguliyev, Tummuru, and Burriesci, as applied to claim 14 above, in further view of Chen. 
Regarding claim 15, Amirguliyev teaches storing instructions that, when executed, cause the processor to perform the method further comprising: applying the local data of the first node to update parameters of the initial machine learning model includes adjusting the parameters of the initial machine learning model without incorporating the local data directly into the initial machine learning model; and not transmitting the local data to another node in the network (The first version of the neural network is trained with the data locally stored at the master device, but does not contain the data locally stored at the master device, thereby eliminating any need for the master device to transmit private information to the slave device and vice versa. See par. 7-8). However, Amirguliyev, Tummuru, and Burriesci do not teach providing the updated machine learning model to other nodes in a peer-to-peer fashion, without influence by a central processing authority configured to control dissemination of machine learning models in the network. Nonetheless, Chen teaches a distributed machine learning model training system whereby machine learning models may be provided to other nodes for collaborative training using either a centralized “coordination server” or decentralized peer-to-peer communication without the use of a coordination server. See par. 20, 50. Similarly, Di Pietro teaches a distributed machine learning model training system whereby machine learning models may be distributed among a plurality of nodes for collaborative training using peer-to-peer communication without the need for a central authority. See par. 78. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Amirguliyev, Tummuru, and Burriesci so that the master device provides the first version of the neural network to other nodes using peer-to-peer communication that is not coordinated by any central authority because doing so eliminates the need to use a central authority. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459